         Case 1:17-cv-06221-KPF Document 307 Filed 06/05/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

IOWA PUBLIC EMPLOYEES’ RETIREMENT
SYSTEM, et al.,
Plaintiffs,
                                                        17 Civ. 6221 (KPF)
                      -v.-
MERRILL LYNCH, PIERCE, FENNER &                               ORDER
SMITH INC., et al.,

                             Defendants.

KATHERINE POLK FAILLA, District Judge:

      On May 26, 2020, Plaintiffs filed a letter motion to quash Defendant

Equilend’s document subpoenas of non-party Gregory DePetris and his

attorney. (Dkt. #297). On May 29, 2020, Defendant Equilend filed its letter in

opposition. (Dkt. #304). On June 3, 2020, Plaintiff filed a letter in reply of its

motion to quash. (Dkt. # 306). The Plaintiff and Defendant Equilend are

hereby ORDERED to appear for a telephonic conference concerning Plaintiff’s

letter motion to quash on June 10, 2020, at 11:00 a.m. The dial-in

information is as follows: At 11:00 a.m. the parties shall call (888) 363-4749

and enter access code 5123533. Please note, the conference will not be

available prior to 11:00 a.m.

      SO ORDERED.

Dated:        June 5, 2020
              New York, New York             __________________________________
                                                  KATHERINE POLK FAILLA
                                                 United States District Judge
